 

Exhibit 10.6

 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of the 17th day of June, 2019 (the “Effective Date”), by and among BR CARROLL
KELLER CROSSING, LLC, a Delaware limited liability company (“Sovereign Seller”),
BR-TBR LAKE BOONE NC OWNER, LLC, a Delaware limited liability company (“Leigh
House Seller”), and BR PRESTON VIEW, LLC, a Delaware limited liability company
(“Preston View Seller”; Sovereign Seller, Leigh House Seller, or Preston View
Seller, as applicable, are sometimes each referred to individually herein as a
“Seller” and collectively as the “Sellers”), and KRE TOPAZ PORTFOLIO INVESTOR
LLC, a Delaware limited liability company (“Purchaser”)

 

RECITALS

 

A.           Sellers and Purchaser are parties to that certain Purchase and Sale
Agreement dated as of June 17, 2019 (the “Agreement”) for the purchase and sale
of the following properties: (i) the property located in Fort Worth, Tarrant
County, Texas, commonly known as The Sovereign Apartments, (ii) the property
located in Raleigh, Wake County, North Carolina, commonly known as Leigh House
Apartments , and (iii) the property located in Morrisville, Wake County, North
Carolina, commonly known as Preston View Apartments, each as further described
in the Agreement.

 

B.           Sellers and Purchaser desire to amend the terms of the Agreement
pursuant to the terms and conditions of this Amendment.

 

NOW THEREFORE, in consideration of the mutual promises set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

AGREEMENT

 

1.          Incorporation of Recitals; Definitions. The foregoing recitals are
incorporated herein. Capitalized terms not otherwise defined herein shall have
the meaning given such terms in the Agreement.

 

2.          Sorrel Purchaser. All references in the Agreement to Purchaser as
related to the Sorrel Phillips Creek Ranch Purchase Agreement shall be revised
to mean “Carter-Haston Holdings, L.L.C., a Delaware limited liability company.”
Accordingly, the defined term “Sorrel Phillips Creek Ranch Purchase Agreement”
shall mean that certain Purchase and Sale Agreement dated as of even date
herewith, by and between Sorrel Phillips Creek Ranch Seller, as seller, and
Carter-Haston Holdings, L.L.C., a Delaware limited liability company, as
purchaser, with respect to the purchase and sale of the Sorrel Phillips Creek
Ranch Property. Further, the reference to Purchaser in Section 14.26(a)(iii) of
the Agreement is revised to mean Carter-Haston Holdings, L.L.C., a Delaware
limited liability company.

 

3.          Seller Repair Covenant. Section 3.3 of the Agreement is hereby
revised to insert the following new Section 3.3(i):

 

 

 

 

 

“(i)          Repair Covenant. Preston View Seller agrees to use commercially
reasonable efforts to inspect and replace the recalled sprinkler heads at the
Preston View Property (with an estimated cost of $3,500) on or before Closing
and pay for the costs of such work in full (“Preston Repair Item”). To the
extent the Preston Repair Item is not substantially completed and paid in full
by Closing, then Preston View Seller shall provide Purchaser with a credit at
Closing for the amount of the unpaid balance of the Preston Repair Item, with
such credit determined by Preston View Seller in its commercially reasonable
discretion. In addition to the foregoing, Preston View Seller will credit
Purchaser at Closing $3,500 for the pressure reducing valve for Building #8 at
the Preston View Property, and Seller shall have no obligation to repair the
same prior to Closing. Leigh House Seller agrees to use commercially reasonable
efforts to cause the following work to be substantially completed and paid in
full by Closing: (i) repair the vehicle gate at the Leigh House Property that
has been damaged (with an estimated cost of $2,500), (ii) repair the vinyl site
fencing along the retaining wall at the Leigh House Property that is leaning and
displaced as of the Effective Date (with an estimated cost of $5,000), (iii)
replace dead foundational landscaping materials at the Leigh House Property,
(iv) obtain current elevator inspections for elevators at the Leigh House
Property, and (v) restore the two units at the Leigh House Property that are
currently “down units” (with an estimated repair cost of $3,000) (collectively,
the “Leigh House Repair Items”). To the extent that the Leigh House Repair Items
are not substantially completed and paid in full by Closing, then Leigh House
Seller shall provide Purchaser with a credit at Closing for the amount of the
unpaid balance of the Leigh House Repair Items, with such credit determined by
Leigh House Seller in its commercially reasonable discretion. Sovereign Seller
agrees to use commercially reasonable efforts to cause the following work to be
substantially completed and paid in full by Closing: (i) correct the open life
safety items including repair or replace as necessary the battery operated
corridor emergency exit light fixtures, unblock the building 11 spare fire
sprinkler head cabinet or relocate the same, remedy the open yellow tag items on
buildings 8 and 9 riser, and remedy the open red tag items on buildings 7 and 11
fire panels, and (ii) close the open violations from the City of Fort Worth Code
Compliance Department (Case Number 19-5107992) (collectively, the “Sovereign
Repair Items”). To the extent that the Sovereign Repair Items are not
substantially completed and paid in full by Closing, then Sovereign Seller shall
provide Purchaser with a credit at Closing for the amount of the unpaid balance
of the Sovereign Repair Items, with such credit determined by Sovereign Seller
in its commercially reasonable discretion. For the avoidance of doubt, failure
of any Seller to complete the Preston Repair Item, Leigh House Repair Items, or
Sovereign Repair Items prior to Closing shall in no event be a default of any
Seller under the Agreement and Purchaser’s sole remedy for the same shall be a
credit from such applicable Seller at Closing as provided in this Section
3.3(h).

 

 

 

 

4.          Ratification and No Further Amendment. As modified by this
Amendment, the Agreement is fully ratified, adopted and approved by the parties
hereto effective as of the date hereof. Except as expressly set forth herein,
the Agreement remains unmodified and in full force and effect.

 

5.          Miscellaneous. This Amendment may be executed in multiple
counterparts each of which shall be deemed an original but together shall
constitute one and the same instrument.

 

6.          Signatures. Signatures to this Amendment transmitted by telecopy or
electronic transmission (for example, through use of a Portable Document Format
or “PDF” file) shall be valid and effective to bind the party so signing.

 

[signature page next page]

 

 

 

 

IN WITNESS WHEREOF, Seller and Purchaser have caused this Amendment to be duly
executed and delivered, effective as of the Effective Date.

 

  SELLERS:       BR CARROLL KELLER CROSSING, LLC, a Delaware limited liability
company         By: /s/ Michael Konig   Name: Michael Konig   Title: Authorized
Signatory

 

  BR-TBR LAKE BOONE NC OWNER, LLC, a Delaware limited liability company      
By: BR-TBR Lake Boone Capital Member, LLC, a Delaware limited liability company,
its Sole Member             By: BR-TBR Lake Boone NC Venture, LLC, a Delaware
limited liability company, its Manager               By: BR Lake Boone JV
Member, LLC, a Delaware limited liability company, its Co-Manager              
  By: /s/ Michael Konig       Michael Konig       Its Authorized Signatory

 



  BR PRESTON VIEW, LLC, a Delaware limited liability company           By: BRG
Preston View Manager, LLC, a Delaware limited liability company, its Manager    
        By: /s/ Michael Konig     Name: Jordan B. Ruddy     Title: Authorized
Signatory



 

 

 

  

  PURCHASER:       KRE TOPAZ PORTFOLIO INVESTOR LLC,   a Delaware limited
liability company         By: /s/ Michael Friedland   Name: Michael Friedland  
Title: UP

 

 

 